

116 HRES 560 IH: Inquiring whether the House of Representatives should impeach Brett M. Kavanaugh, an Associate Justice of the Supreme Court of the United States of America.
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 560IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Ms. Pressley submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONInquiring whether the House of Representatives should impeach Brett M. Kavanaugh, an Associate
			 Justice of the Supreme Court of the United States of America.
	
 That— (1)the Committee on the Judiciary shall inquire whether the House of Representatives should impeach Brett M. Kavanaugh, an Associate Justice of the Supreme Court of the United States of America;
 (2)the Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena; and
 (3)there shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary to assist the Committee on the Judiciary in conducting the inquiry under this resolution, any of which may be used for the procurement of staff or consultant services.
			